Citation Nr: 1122597	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  06-25 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a nervous condition (claimed as major depression), to include as secondary to the service-connected loss of visual acuity in the left eye.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June to November 1978.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, for the Waco, Texas RO.  The RO denied the benefits sought on appeal.

In a November 2008 decision, the Board found that new and material evidence had not been submitted to reopen the Appellant's claim for service connection for a corneal scar of the right eye, to include as secondary to the service-connected loss of visual acuity in the left eye.  That matter is not on appeal here.  See March 2010 Joint Motion for Partial Remand to the Board [hereinafter, March 2010 Joint Motion], at 1-2.

Also as part of that disposition, the Board denied the claims for entitlement to:  
(1) service connection for a nervous condition (claimed as major depression), including as secondary to the service-connected loss of visual acuity in the left eye; 
and (2) a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC/Court).  In a March 2010 Order, granting a joint motion, the CAVC vacated the Board's decision with respect to those two issues and remanded this case to the Board for further development and readjudication in compliance with directives specified in the March 2010 Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Here, the Veteran claims entitlement to service connection for a nervous condition (claimed as major depression), to include as secondary to the service-connected loss of visual acuity in the left eye.  At the outset, it is no longer necessary for the Board to remand for the RO to obtain his United States Postal Service (USPS) personnel records and VA vocational rehabilitation records, although the March 2010 Joint Motion had noted those records as outstanding at that time.  See March 2010 Joint Motion, at 4-5.  Rather, following the Joint Motion, the Veteran submitted copies of his USPS personnel folder and VA vocational rehabilitation folder.  See February 2011 Veteran's Attorney's Brief.  So, there is no indication that these records are still outstanding.  

Nonetheless, still further development and consideration is necessary to resolve this claim.  The March 2010 JMR pointed out that the Board's prior decision violated the principles of Allen by failing to consider whether the Veteran's claimed major depressive disorder was aggravated by his service-connected left eye disorder.  See March 2010 Joint Motion, at 2.  Disability that is proximately due to, the result of, or chronically aggravated by a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a) and (b) (2010).  Establishing service connection on this secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In this regard, the December 2005 VA examiner opined that "it is less likely than not that the Veteran's current depression is related to or secondary to his service-connected left eye condition...There was scant evidence during the examination of significant feelings of sadness, loss, or frustration related to his eye injury."  However, as emphasized by the March 2010 joint motion, the examiner did not indicate whether the Veteran's major depressive disorder was aggravated by the service-connected left eye disorder.  See 38 C.F.R. § 3.310.  And compounding this deficiency, the Board failed to address why the examination was adequate.  See March 2010 Joint Motion, at 3.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If a VA examination is inadequate, the Board must remand the case.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Since the last VA mental disorders examination and opinion was provided several years ago, the Board finds it necessary to request another VA compensation examination to determine the etiology of his claimed major depressive disorder, especially insofar as whether it was chronically aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) and Allen, 7 Vet. App. at 439.

Moreover, the March 2010 Joint Motion found the Board provided inadequate reasons and bases with respect to certain favorable evidence of record.  See March 2010 Joint Motion, at 5-8.  And the Veteran has recently submitted a private psychiatrist's opinion by Dr. M.C., dated in January 2011, clearly supporting the notion that his depression is secondary to his service-connected left eye disorder.  
Consequently, on remand, in formulating an opinion on aggravation, the VA examiner must specifically address the following favorable items of medical evidence:  (1) March and April 2006 opinions of the Veteran's treating VA clinical psychologist, E.T.P., Ph.D.; (2) July 2006 VA psychotherapy note by M.S., Ph.D.; (3) March 1996 VA mental disorders compensation examination report; and (4) January 2011 private psychiatrist's opinion by Dr. M.C.

It is noted that the service connection claim may have a bearing upon the claim for TDIU, and thus the issues are deemed to be intertwined.  Indeed, there is some indication in the record that the Veteran is unemployable, at least in part, due to his depression.  See April 2010 VA treatment record by clinical psychologist, E.T.P., Ph.D.  As noted by the March 2010 Joint Motion, if the RO determines that the Veteran is entitled to service connection for an acquired psychiatric disorder, the combined disability evaluation might ultimately satisfy the threshold schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2010).  See March 2010 Joint Motion, at 9.  So, the appropriate remedy is to remand the TDIU claim on appeal pending the adjudication of the inextricably intertwined claim for a nervous condition/major depressive disorder.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of his claimed major depressive disorder.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, as well as the recently added USPS personnel records and VA vocational rehabilitation records, must be made available for review of the Veteran's pertinent medical history.

Based on a psychiatric examination and comprehensive review of the claims file, the examiner is asked to indicate whether it is at least as likely as not (50 percent or more probable) the Veteran's major depressive disorder has been caused or made chronically worse (i.e., aggravated) by any service-connected disability or disabilities, especially including the service-connected left eye disorder (loss of visual acuity).  


In formulating this opinion, the VA examiner must specifically address the following favorable items of medical evidence:  (1) March and April 2006 opinions of the Veteran's treating VA clinical psychologist, E.T.P., Ph.D.; (2) July 2006 VA psychotherapy note by M.S., Ph.D.; (3) March 1996 VA mental disorders compensation examination report; and (4) January 2011 private psychiatrist's opinion by Dr. M.C.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, expressly indicate this and discuss why this is not possible.

2.  Following completion of the above, readjudicate the claim of service connection for a nervous condition/major depressive disorder and entitlement to a TDIU.  Adjudication of the service connection claim should consider the applicability of 38 C.F.R. § 3.310(a) and (b) (2010) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The RO must specifically consider the following favorable items of medical evidence:  (1) March and April 2006 opinions of the Veteran's treating VA clinical psychologist, E.T.P., Ph.D.; (2) July 2006 VA psychotherapy note by M.S., Ph.D.; (3) March 1996 VA mental disorders compensation examination report; and (4) January 2011 private psychiatrist's opinion by Dr. M.C.  If the claims are not fully granted, a supplemental statement of the case (SSOC) should be issued, which specifically addresses the latter favorable medical evidence.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



